DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 3/30/2022, claims 1 – 20 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 5/4/2022 is herein reviewed by the Examiner.
 Response to Amendment
Acknowledgement is made claims 1, 11, and 17 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 10 – 14 of Remarks dated 3/30/2022, wherein Applicant alleges, “The Office Action relies on the combination of Charny, Chu and Bucher as allegedly disclosing the features of the independent claims. Applicant respectfully disagrees and submits that its amendments clarify and further highlight the differences between the claimed arrangements and the cited references”, have been fully considered and found persuasive.
Applicant specifically asserts, “Charny does not disclose "sending a first control message to a switch over the in-band network in response to a determination that the second controller cannot be reached over the out-of-band network, the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller" as recited in amended Claim 1”, “[Chu] does not disclose "sending a first control message to a switch over the in-band network in response to a determination that the second controller cannot be reached over the out-of-band network, the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller" as recited in amended Claim 1”, and “What Bucher completely fails to disclose or suggest is "sending a first control message to a switch over the in-band network in response to a determination that the second controller cannot be reached over the out-of-band network, the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller". Examiner agrees. The prior art taken in combination fails to teach the claimed invention as a whole. However, based upon consideration of the presently filed claims as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8 – 12, 15 – 17 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over “Failover Mechanisms for Distributed SDN Controller” by Obadia et al., hereinafter “Obadia”, in view of Yuan et al. (US 2015/0304205 A1), hereinafter “Yuan”.
Regarding claim 1, Obadia teaches a method performed by a first controller in a software defined networking (SDN) network to monitor a health of a second controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A)), the first controller and the second controller being part of a cluster of controllers (Obadia Fig. 1), controllers in the cluster communicating with switches in the SDN network over an in-band network (controllers may receive control communications  (e.g., packet-in) from switches in the data plane (Obadia Fig. 1 and Section III Part A)), and controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network (east-west communications between controllers may be based on DISCO in a separate inter-controller network (Obadia Fig. 1 Section I)), the method comprising: 
determining that the second controller cannot be reached over the out-of-band network (identifying neighboring controller failure by the missing of heartbeat messages sent by the first controller (Obadia Section III Part A)); and 
sending a first control message to a switch over the in-band network in response to a determination that the second controller cannot be reached over the out-of-band network (cross referencing an internal database for switches associated with the failed controller in response to detection of the failed controller, and using OpenFlow protocol to establish a connection with the identified switch (Obadia Section III Part C)), the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A)).
Obadia teaches network devices being controllers communicating over an out-of-band network (Obadia Section III Part C), identifying a failure to receive a heartbeat message from a neighboring network device (identifying neighboring controller failure by the missing of heartbeat messages sent by the first controller (Obadia Section III Part A)). Obadia is generally directed to failover mechanisms in an SDN architecture comprising the plurality of controllers (Obadia Section II). Obadia fails to teach of a message sent to the switch being a first control message including a health check request message and an instruction for the switch to send the health check request message to the second network device, and therefore fails to specifically the subject matter of using the switch which was taken over to attempt to reach the failed network device.
Yuan identifies a problem in the art of SDN architecture, wherein communication between a switch and a controller requires an unnecessary amount of information exchange to maintain the link state in the network which causes an occupation and consumption of excess bandwidth and resources (Yuan Paragraph [0004]). Yuan is further specifically directed to a instructing a controller, using minimal information exchange, to adjust the configuration of a switch to maintain a link with an external network device (Paragraphs [0044 – 0047]). Yuan is analogous art as Yuan is directed at network and link maintenance in an SDN architecture, wherein the links include those between SDN controllers and switches.
Specifically, Yuan teaches a first control message including a health check request message and an instruction for the switch to send the health check request message to the second network device (controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055])).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to take the teachings of Yuan related maintaining a keep-live connection between a switch and a network device by instruction of a controller and apply them to the teachings of Obadia for the purpose of modifying the controllers of an SDN network to have the ability to configure switches to maintain network links. One would be motivated as since the second controller of Obadia was identified to have failed over the in-band network link, utilizing the switch which communicates with controllers on a completely separate and distinct network layer allows for testing reachability of the network controller. One of ordinary skill in the art will understand that a failure in the network may be a link within the in-band network, and communicating on a separate layer allows operators and devices to specifically determine the exact cause of failure in a network. Furthermore, the consolidation of link information and configuration information to be sent from a controller to a switch, as discussed by Yuan,  reduces the amount of messages sent in a network and saves network resources and bandwidth (Yuan Paragraph [0035]). 

Regarding claim 2, Obadia and Yuan teach the method of claim 1, further comprising: determining whether a health check acknowledgement message has been received from the second controller over the in-band network (determining heartbeat messages from a controller are missed by a neighboring controller over the SDN network (Obadia Fig. 1 and Section III Part A)).

Regarding claim  8, Obadia and Yuan teach the method of claim 2, further comprising: determining that the second controller has a failure in response to a determination that the health check acknowledgement message has not been received from the second controller over the in-band network (determining heartbeat messages from a controller are missed by a neighboring controller over the SDN network, the missing communication an indication of failure of the controller (Obadia Fig. 1 and Section III Part A)).  

Regarding claim  9, Obadia and Yuan teach the method of claim 1, further comprising: 
receiving a second control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster, wherein the switch has a control channel connection to the third controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A) therefore describes a plurality of controllers performing the operations of sending and receiving heartbeat messages, and further that the controllers are connected to the switch over the control plane (using OpenFlow to secure switch to controller communications) (Obadia Section III Part C)); and 
sending a third control message to the switch over the in-band network in response to receiving the second control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A) controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055]) inherits motivation to combine from the respective parent claim.).  

Regarding claim  10, Obadia and Yuan teach the method of claim 1, further comprising: 
identifying the switch to be a designated switch (identifying role of the switch using Role-Request messages (Obadia Section III Part C)); and 
configuring the switch to establish a control channel connection to all controllers in the cluster (configuring the switch using the link keep-alive configuration information (Yuan Paragraphs [0049 - 0057]) inherits motivation to combine from respective parent claim.).  

Regarding claim  11, Obadia teaches a network device configured to function as a first controller in a software defined networking (SDN) network and to monitor a health of a second controller, the first controller and the second controller being part of a cluster of controllers (Obadia Fig. 1), controllers in the cluster communicating with switches in the SDN network over an in-band network (controllers may receive control communications  (e.g., packet-in) from switches in the data plane (Obadia Fig. 1 and Section III Part A)), and controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network (east-west communications between controllers may be based on DISCO in a separate inter-controller network (Obadia Fig. 1 Section I)), the network device comprising: a set of one or more processors (SDN Controller is a computing device (Obadia Abstract)); and   a non-transitory machine-readable storage medium having stored therein a monitoring component (SDN controller is a physical computing device (Obadia Section I)), which when executed by the set of one or more processors, causes the first controller:
To determine that the second controller cannot be reached over the out-of-band network (identifying neighboring controller failure by the missing of heartbeat messages sent by the first controller (Obadia Section III Part A)); and 
send a first control message to a switch over the in-band network in response to a determination that the second controller cannot be reached over the out-of-band network (cross referencing an internal database for switches associated with the failed controller in response to detection of the failed controller, and using OpenFlow protocol to establish a connection with the identified switch (Obadia Section III Part C)), the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A)).
Obadia teaches network devices being controllers communicating over an out-of-band network (Obadia Section III Part C), identifying a failure to receive a heartbeat message from a neighboring network device (identifying neighboring controller failure by the missing of heartbeat messages sent by the first controller (Obadia Section III Part A)). Obadia is generally directed to failover mechanisms in an SDN architecture comprising the plurality of controllers (Obadia Section II). Obadia fails to teach of a message sent to the switch being a first control message including a health check request message and an instruction for the switch to send the health check request message to the second network device, and therefore fails to specifically the subject matter of using the switch which was taken over to attempt to reach the failed network device.
Yuan identifies a problem in the art of SDN architecture, wherein communication between a switch and a controller requires an unnecessary amount of information exchange to maintain the link state in the network which causes an occupation and consumption of excess bandwidth and resources (Yuan Paragraph [0004]). Yuan is further specifically directed to a instructing a controller, using minimal information exchange, to adjust the configuration of a switch to maintain a link with an external network device (Paragraphs [0044 – 0047]). Yuan is analogous art as Yuan is directed at network and link maintenance in an SDN architecture, wherein the links include those between SDN controllers and switches.
Specifically, Yuan teaches a first control message including a health check request message and an instruction for the switch to send the health check request message to the second network device (controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055])).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to take the teachings of Yuan related maintaining a keep-live connection between a switch and a network device by instruction of a controller and apply them to the teachings of Obadia for the purpose of modifying the controllers of an SDN network to have the ability to configure switches to maintain network links. One would be motivated as since the second controller of Obadia was identified to have failed over the in-band network link, utilizing the switch which communicates with controllers on a completely separate and distinct network layer allows for testing reachability of the network controller. One of ordinary skill in the art will understand that a failure in the network may be a link within the in-band network, and communicating on a separate layer allows operators and devices to specifically determine the exact cause of failure in a network. Furthermore, the consolidation of link information and configuration information to be sent from a controller to a switch, as discussed by Yuan,  reduces the amount of messages sent in a network and saves network resources and bandwidth (Yuan Paragraph [0035]). 

Regarding claim  12, Obadia and Yuan teach the network device of claim 11, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to determine whether a health check acknowledgement message has been received from the second controller over the in-band network (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure when messages are received back (Obadia page 2 Fig. 1 and Section III Part A)).  

Regarding claim  15, Obadia and Yuan teach the network device of claim 12, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to determine that the second controller has a failure in response to a determination that the health check acknowledgement message has not been received from the second controller over the in-band network (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure when messages are received back (Obadia page 2 Fig. 1 and Section III Part A)).  

Regarding claim 16, Obadia and Yuan teach the network device of claim 11, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to receive a second control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster, wherein the switch has a control channel connection to the third controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A) therefore describes a plurality of controllers performing the operations of sending and receiving heartbeat messages, and further that the controllers are connected to the switch over the control plane (using OpenFlow to secure switch to controller communications) (Obadia Section III Part C)) and send a third control message to the switch over the in-band network in response to receiving the second control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A) controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055]) inherits motivation to combine from the respective parent claim.).  

Regarding claim  17, Obadia teaches a non-transitory machine-readable medium having computer code stored therein, which when executed by a set of one or more processors of a network device configured to function as a first controller in a software defined networking (SDN) network, causes the first controller to perform operations for monitoring a second controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A)), the first controller and the second controller being part of a cluster of controllers (Obadia Fig. 1), controllers in the cluster communicating with switches in the SDN network over an in-band network (controllers may receive control communications  (e.g., packet-in) from switches in the data plane (Obadia Fig. 1 and Section III Part A)), and controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network (east-west communications between controllers may be based on DISCO in a separate inter-controller network (Obadia Fig. 1 Section I)), the operations comprising: 
determining that the second controller cannot be reached over the out-of-band network (identifying neighboring controller failure by the missing of heartbeat messages sent by the first controller (Obadia Section III Part A)); and 
sending a first control message to a switch over the in-band network in response to a determination that the second controller cannot be reached over the out-of-band network (cross referencing an internal database for switches associated with the failed controller in response to detection of the failed controller, and using OpenFlow protocol to establish a connection with the identified switch (Obadia Section III Part C)), the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A)).
Obadia teaches network devices being controllers communicating over an out-of-band network (Obadia Section III Part C), identifying a failure to receive a heartbeat message from a neighboring network device (identifying neighboring controller failure by the missing of heartbeat messages sent by the first controller (Obadia Section III Part A)). Obadia is generally directed to failover mechanisms in an SDN architecture comprising the plurality of controllers (Obadia Section II). Obadia fails to teach of a message sent to the switch being a first control message including a health check request message and an instruction for the switch to send the health check request message to the second network device, and therefore fails to specifically the subject matter of using the switch which was taken over to attempt to reach the failed network device.
Yuan identifies a problem in the art of SDN architecture, wherein communication between a switch and a controller requires an unnecessary amount of information exchange to maintain the link state in the network which causes an occupation and consumption of excess bandwidth and resources (Yuan Paragraph [0004]). Yuan is further specifically directed to a instructing a controller, using minimal information exchange, to adjust the configuration of a switch to maintain a link with an external network device (Paragraphs [0044 – 0047]). Yuan is analogous art as Yuan is directed at network and link maintenance in an SDN architecture, wherein the links include those between SDN controllers and switches.
Specifically, Yuan teaches a first control message including a health check request message and an instruction for the switch to send the health check request message to the second network device (controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055])).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to take the teachings of Yuan related maintaining a keep-live connection between a switch and a network device by instruction of a controller and apply them to the teachings of Obadia for the purpose of modifying the controllers of an SDN network to have the ability to configure switches to maintain network links. One would be motivated as since the second controller of Obadia was identified to have failed over the in-band network link, utilizing the switch which communicates with controllers on a completely separate and distinct network layer allows for testing reachability of the network controller. One of ordinary skill in the art will understand that a failure in the network may be a link within the in-band network, and communicating on a separate layer allows operators and devices to specifically determine the exact cause of failure in a network. Furthermore, the consolidation of link information and configuration information to be sent from a controller to a switch, as discussed by Yuan,  reduces the amount of messages sent in a network and saves network resources and bandwidth (Yuan Paragraph [0035]). 

Regarding claim  20, Obadia and Yuan teach the non-transitory machine-readable medium of claim 17, wherein the computer code, when executed by the set of one or more processors of the network device, causes the first controller to perform further operations comprising: 
receiving a second control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster, wherein the switch has a control channel connection to the third controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A) therefore describes a plurality of controllers performing the operations of sending and receiving heartbeat messages, and further that the controllers are connected to the switch over the control plane (using OpenFlow to secure switch to controller communications) (Obadia Section III Part C)); and 
sending a third control message to the switch over the in-band network in response to receiving the second control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A) controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055]) inherits motivation to combine from the respective parent claim.).

Claims 3 – 7, 13, 14, 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Obadia in view of Yuan and further in view of Charny et al. (US 2003/0233595 A1), hereinafter “Charny”.
Regarding claim  3, where Obadia and Yuan teach the method of claim 2 and determining that the health check acknowledgement was received from the second controller over the in-band network (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A)), Obadia and Yuan fail to teach determining that a first path in a network has a failure in response to a determination that the health check acknowledgement message has been received.  
As such, Obadia and Yuan are deficient in positively reciting that failure to receive a message across a first link from a first device and successfully receiving a message across a second link from the first device can be used to indicate a failure of the first link rather than a failure of the network device.
However, in analogous art, Charny teaches determining that a first path in a network has a failure in response to a determination that a health check acknowledgement message has been received (if contact by the alternate path was successful, a determination is made that the node is operational and the link has failed (Charny Paragraph [0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Charny related to determining a link failure compared to a node failure based upon when responses are received and where responses are received from and apply them to the teachings of Obadia and Yuan for the purpose of determining which element in a network has failed and positively reciting as such. One would be motivated as such as providing a method to determine whether a neighboring node or a link connection is failed (Charny Paragraphs [0010 – 0012]) allows for the proper identification of which element in a network has failed when communication over a link is lost, such as when the controller of Obadia and Yuan fails to receive a heartbeat message from its neighboring controller.

Regarding claim  4, Obadia, Yuan, and Charny teach the method of claim 3, wherein the health check acknowledgement message is included in a second control message sent by the switch to the first controller over the in-band network (switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052]) inherits motivation to combine from respective parent claims.).  

Regarding claim  5, Obadia, Yuan, and Charny teach the method of claim 4, wherein the first controller and the switch communicate over the in-band network using a southbound communications protocol (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A)).  

Regarding claim  6, Obadia, Yuan, and Charny teach the method of claim 5, wherein the southbound communications protocol is OpenFlow (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A)).  

Regarding claim  7, Obadia, Yuan, and Charny teach the method of claim 6, wherein the first control message is a Packet-Out message and the second control message is a Packet-In message (link discovery is carried out in a packet-out data packet (Yuan Paragraph [0049]) switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052]) inherits motivation to combine from respective parent claims.).  

Regarding claim  13, where Obadia and Yuan teach the network device of claim 12, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to determine that the health check acknowledgement was received from the second controller over the in-band network (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A)), Obadia and Yuan fail to teach determining that a first path in a network has a failure in response to a determination that the health check acknowledgement message has been received.  
As such, Obadia and Yuan are deficient in positively reciting that failure to receive a message across a first link from a first device and successfully receiving a message across a second link from the first device can be used to indicate a failure of the first link rather than a failure of the network device.
However, in analogous art, Charny teaches determining that a first path in a network has a failure in response to a determination that a health check acknowledgement message has been received (if contact by the alternate path was successful, a determination is made that the node is operational and the link has failed (Charny Paragraph [0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Charny related to determining a link failure compared to a node failure based upon when responses are received and where responses are received from and apply them to the teachings of Obadia and Yuan for the purpose of determining which element in a network has failed and positively reciting as such. One would be motivated as such as providing a method to determine whether a neighboring node or a link connection is failed (Charny Paragraphs [0010 – 0012]) allows for the proper identification of which element in a network has failed when communication over a link is lost, such as when the controller of Obadia and Yuan fails to receive a heartbeat message from its neighboring controller.

Regarding claim  14, Obadia, Yuan, and Charny teach the network device of claim 13, wherein the health check acknowledgement message is included in a second control message sent by the switch to the first controller over the in-band network (switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052])), wherein the first controller and the switch communicate over the in-band network using OpenFlow, and wherein the first control message is a Packet-Out message and the second control message is a Packet-In message (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A) link discovery is carried out in a packet-out data packet (Yuan Paragraph [0049]) switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052]) inherits motivation to combine from respective parent claims.).  

Regarding claim  18, where Obadia and Yuan teach the non-transitory machine-readable medium of claim 17, wherein the computer code, when executed by the set of one or more processors of the network device, causes the first controller to perform further operations comprising determining that the health check acknowledgement was received from the second controller over the in-band network and an out-of-band network used for communication between controllers (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A)), Obadia and Yuan fail to teach determining that a first path in a network has a failure in response to a determination that the health check acknowledgement message has been received.  
As such, Obadia and Yuan are deficient in positively reciting that failure to receive a message across a first link from a first device and successfully receiving a message across a second link from the first device can be used to indicate a failure of the first link rather than a failure of the network device.
However, in analogous art, Charny teaches determining that a first path in a network has a failure in response to a determination that a health check acknowledgement message has been received (if contact by the alternate path was successful, a determination is made that the node is operational and the link has failed (Charny Paragraph [0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Charny related to determining a link failure compared to a node failure based upon when responses are received and where responses are received from and apply them to the teachings of Obadia and Yuan for the purpose of determining which element in a network has failed and positively reciting as such. One would be motivated as such as providing a method to determine whether a neighboring node or a link connection is failed (Charny Paragraphs [0010 – 0012]) allows for the proper identification of which element in a network has failed when communication over a link is lost, such as when the controller of Obadia and Yuan fails to receive a heartbeat message from its neighboring controller.

Regarding claim  19, Obadia, Yuan, and Charny teach the non-transitory machine-readable medium of claim 18, wherein the health check acknowledgement message is included in a second control message sent by the switch to the first controller over the in-band network (switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052])), wherein the first controller and the switch communicate over the in-band network using OpenFlow, and wherein the first control message is a Packet-Out message and the second control message is a Packet-In message (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A) link discovery is carried out in a packet-out data packet (Yuan Paragraph [0049]) switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052]) inherits motivation to combine from respective parent claims.).  


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Rahman (US 2017/0118662 A1) teaches diagnosing performance issues in a wireless network by collecting data and probing performance of network elements.
Parthasarathy et al. (US 2020/0026624 A1) teaches determining a failure event in a network by analyzing data logs of a computing cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454      
/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454